[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de CALCULATION OF INTEREST (#141 (#145)
Plaintiff's Motion (#141) seeks to have defendant pay the $20,000 due to the plaintiff on January 1, 2001 and a second $20,000 due to the plaintiff on July 1, 2001 as ordered in the judgment. The order then provides:
  "In the event any said payment is not timely made, interest will accrue upon any principal balance remaining unpaid at the rate of 12% per annum until paid."
The plaintiff urges the court to find that the defendant is obliged to pay interest not only on the two past due installments but on the final installment due on January 1, 2002. The court declines to do so for there is no acceleration provision in the order. The final payment remains due on January 1, 2002. The provision provides that ". . . interest will accrue upon any principal balance remaining unpaid    referring to ". . . any said payment . . . not timely made." The defendant is not obliged to pay interest on a payment not yet due. The defendant's calculation of interest is accepted by the court as the correct assessment of interest and she shall make payment on November 5, 2001 as stipulated by the parties on September 27, 2001 (153). (See defendant's Exhibit A attached.)
The parties also agreed to a payment schedule for payment to plaintiff for his interest in the defendant's IRA awarded to him in the judgment. The defendant agreed to pay $3,123.27 for 12 months commencing on June 1, 2001 and the stipulation was signed and filed (#138). The sum agreed upon was $37,479.21. Interest at 5% was to accrue ". . . on the balance owed. . . ." The interest shall be due and payable monthly. The plaintiff's method of calculating interest applies to the entire balance owed, i.e. the debt, not just the overdue monthly installments and is correct in applying the interest. (See plaintiff's Exhibit #1 attached.)
The sum due on November 5 is, on Motion (141):
    $40,000.00 plus interest of __2,255.31
$42,255.31
and due on Motion (145) is: CT Page 13689
    $12,493.08 plus interest of ____728.46
$13,221.54
The grand total due on said day is $55,476.85.
HARRIGAN, J.T.R.
 ARREARAGE CALCULATION #1 BENJAMIN v. BENJAMINMOTION #141
PRINCIPAL DUE AS OF SEPTEMBER 20, 2001          $40,000.00 INTEREST DUE AS OF SEPTEMBER 20, 2001           __5,166.64TOTAL PRINCIPAL AND INTEREST DUE ONMOTION #141                                     $45,166.64
CALCULATION OF INTEREST DUE
  PRINCIPAL BALANCE REMAINING                   $60,000.00 INTEREST RATE                                        .12 ANNUAL INTEREST                                $7,200.00 PER DIEM INTEREST                                 $19.72 # OF DAYS FROM 1/1/2001 TO 9/20/01                   262 INTEREST DUE FROM 1/1/2001 TO 9/20/01 (262 x 19.22)                                  $5,166.64
MOTION #145
MONTHLY PRINCIPAL PAYMENTS                       $3,123.27
TOTAL OF 4 PRINCIPAL PAYMENTS CURRENTLY DUE AND OWING (JUNE, JULY, AUGUST  SEPTEMBER)                 12,493.08
INTEREST PRESENTLY DUE AND OWING                 ___728.46
TOTAL ARREARAGE DUE MOTION #145                 $13,221.54
CALCULATION OF INTEREST DUE
  PRINCIPAL OWED                                37,479.21 INTEREST RATE                                       .05 PER DIEM INTEREST CT Page 13690 37,479.21 X .05/365                              5.13 # OF DAYS FROM 5/1/01 TO 9/20/01                    142 INTEREST OWED                                    728.46
TOTAL DUE AND OWING AS OF SEPTEMBER 20, 2001 = $58,388.18
Merrill Lynchsym     Sept. 26, 2001       Amy E. Clayton-Benjamin Vice President Financial consultant
Private Client Group
                                                253 Post Road West Westport, Connecticut 06880 203 341 4913 800 356 8770 WATS FAX 203 341 0676 Amy_Clayton-Benjamin@ml.com
Motion #141
Principal Due                 $20,000.00  (From 1-1-01)   $20,000.00 interest        — 1722.72
$20,000.00 x .12 = 2400.00    $20,000.00  (From 7-1-01)   $20,000.00 = $6.57                 interest           532.59 per diem x 262 days = $1722.72                           $42,255.81
    $20,000 x .12 — $2400.00 ÷ 365 = 6.57 per diem x 81 days = 532.59
Motion #145 + #13,221.54   12,493.07 Balance owed —               ____________   __+205.36
not principal                             = 12,697.43
$13,493.07 x .05 = 624.35      __$55,476.85
1.71 per diem — 120                        $54,953.74
days = $205.36